Citation Nr: 1440982	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for a heart murmur, to include as secondary to service-connected anxiety disorder.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia that reopened the claim and denied it on the merits.

A December 2006 rating decision denied entitlement to service connection for anxiety with panic attacks which the Veteran appealed.  In a November 2008 rating decision, a decision review officer granted service connection for anxiety disorder and assigned an initial 10-percent rating, effective in August 2005.  There is no indication in the claims file the Veteran appealed either the initial rating or the effective date.  Hence, that issue is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2013); see also See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The Veteran appeared at a Travel Board hearing in January 2014 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.  Follow the hearing, the Veteran submitted additional evidence under waiver of initial RO review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013). 

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  The July 2013 Supplemental Statement of the Case (SSOC) notes the electronic records in the Virtual file was considered by the AOJ.  Further, the Board notes those records are not germane to the issue currently before the Board.

The issues of entitlement to service connection for a heart murmur, to include as secondary to service-connected anxiety disorder, and entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2006 rating decision denied entitlement to service connection for a heart murmur.  The Veteran appealed the decision, but he did not perfect it.  In the absence of a perfected appeal, the April 2006 rating decision became final.

2.  The evidence added to the record since the April 2006 rating decision triggers the necessity for additional assistance to the Veteran.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied entitlement to service connection for a heart murmur is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  The additional evidence received since the April 2006 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist
In as much as the Board's decision below reopens the Veteran's claim, discussing 
VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA) notice and assistance requirements would serve no useful purpose.

Factual Background

VA received the Veteran's initial claim for compensation for a heart murmur in August 2005, wherein the Veteran asserted he was treated for a heart murmur during his active service.  Service treatment records dated in September 1964 note the Veteran's complaints of an accelerated heartbeat with occasional gasping.  The Veteran reported a history of a heart murmur as a child.  The examiner noted the Veteran's heart was perfectly normal and assessed hyperventilation syndrome.  The Veteran was instructed on bag breathing and prescribed a medication.

The Veteran presented again in September 1964 with identical complaints, including tingling and his fingers turning white.  The examiner's impression was that the Veteran's symptoms were anxiety related and noted an assessment of vasospastic situation.  When the Veteran returned that same month with the same complaints, plus tightness in his chest, the examiner wondered if the symptoms could be related to paroxysmal atrial tachycardia (PAT).  As a result, the examiner ordered an ECG and referred the Veteran to internal medicine.  The ECG was interpreted as normal.  The September 1964 consult noted the Veteran was a poor historian.  He admitted to nervousness and drinking binges while at sea.  The examiner noted there was nothing to suggest ischemic heart disease.  The cardiac examination was normal; there was no murmur.

Another entry in the service treatment records notes the Veteran complained of chest congestion and dizziness.  He reported lightheadedness while in a room with pain fumes.  The entry notes heavy inhalation of those fumes.

The April 2006 rating decision notes the August 1962 Report of Medical Examination For Enlistment assessed the Veteran's heart as normal.  The August 1962 Report of Medical History reflects the Veteran denied any prior history of heart problems.  Hence, the Veteran was deemed to be in sound condition when he entered active service.

After receipt of notice of the April 2006 rating decision, the Veteran requested reconsideration.  He submitted private and VA medical records that noted assessments of the Veteran's heart.  A September 2001 entry notes the Veteran to have had a 2/6 systolic murmur best heard at the upper left sternal border with no radiation.  The examination was secondary to the Veteran's involvement in a motor vehicle accident.  An August 2004 private record notes the physician discussed a murmur with the Veteran, but no diagnosis of a murmur was noted, though the physician did in fact list a murmur in a February 2004 entry.  A May 2006 entry of the same physician notes a heart examination revealed regular rate and rhythm with a 2/6 systolic murmur.  None of the above entries noted any causal connection with the Veteran's active service or any reported continuous history of continuous symptoms after release from active service.

The Veteran also submitted lay statements of friends who related their recall of the Veteran's reports he was treated for a murmur in service, and that he had trouble breathing, etc.  The AOJ considered the additional evidence in the December 2006 rating decision that confirmed the denial of the claim.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Reopening Previously Denied Claims

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as heart disorders, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Because the Veteran did not perfect a substantive appeal to the December 2006 rating decision, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court Of Appeals For Veterans Claims stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Analysis

Although the AOJ determined new and material evidence to reopen the claim was received and reopened the claim and adjudicated it on the merits, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received.
 
The evidence added to the record since the December 2006 rating decision includes a lay statement of the Veteran's aunt, who related the Veteran was born with a murmur and experienced irregular heartbeats, pain, and shortness of breath during his youth.  She remembered the Veteran was told not to play sports, which he in fact did.  She also related the Veteran's deceased doctor seemed to think the Veteran had a mild heart attack.  The additional evidence also consists of the Veteran's and his wife's sworn testimony at the Board hearing.  The Veteran testified he experienced continuous heart-related symptoms after active service to the current day.  He also opined his now service-connected anxiety disorder aggravates his heart murmur.  The Veteran testified, and medical records note, he was a paramedic for 42 years.

As noted earlier, all new evidence is presumed credible.  Hence, the extent of the Veteran's qualification to opine on etiology of a medical condition is not tested at this juncture of the appeal.  Cf. 38 C.F.R. § 3.159(a).  Hence, the Board agrees with the AOJ and reopens the claim.  38 C.F.R. § 3.156.  Although the Board reopens the claim, the Board finds the record is not sufficiently developed for a decision on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a heart murmur, and the claim is reopened.  The appeal is granted solely to that extent.


REMAND

Additional medical input is needed before the Board can decide the merits of the heart disorder issue.  Further, the Veteran also perfected an appeal of the issue of entitlement to service connection for diabetes mellitus, for which he requested a Travel Board hearing.  The AOJ, however, certified the issue to the Board after the January 2014 hearing.  Hence, the issue was not before the Board at time of the January 2014 hearing.  Hence, the Veteran's hearing on that issue must be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, for the issue of entitlement to service connection for diabetes mellitus and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the AOJ.

2.  Provide the Veteran appropriate VCAA notice on how to prove a claim of secondary service connection via aggravation.  The AOJ shall ensure any recent VA and non-VA records related to the Veteran's heart are obtained and included in the claims file.  Obtain appropriate releases from the Veteran as indicated.  Please do not obtain any duplicative records.

3.  After the above is complete, send the claims file to an appropriate medical examiner for a nexus review.  Inform the examiner that the lay statements and testimony in the claims file must be considered in rendering any opinion.  Ask the examiner to opine as follows: 1) is there at least a 50-percent probability that the Veteran's currently diagnosed 2/6 systolic murmur is related to the Veteran's 1964 symptoms noted in the service treatment records?  2) if the answer is, No, is there at least a 50-percent probability the Veteran's service-connected anxiety disorder aggravates, that is, chronically worsens, his systolic murmur?

The examiner must provide a full explanation and rationale for the opinions provided.

3.  After the development requested has been completed, the AOJ  should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After all of the above is complete, the AOJ should then re-adjudicate the Veteran's heart disorder claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


